Citation Nr: 1208735	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  10-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A hearing on this matter was held before the undersigned Veterans Law Judge on April 15, 2011.  A copy of the hearing transcript has been associated with the file.


FINDING OF FACT

The Veteran likely has sleep apnea that began during active military service.


CONCLUSION OF LAW

The Veteran has sleep apnea that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed sleep apnea began during his time on active duty.  He has presented statements from fellow servicemembers who lived with him, as well as his wife, indicating that that he snored very loudly during his period of active service and often sounded as though he was choking while he slept.  

The Veteran has indicated that he did not seek treatment for a sleep disorder while on active duty.  However, on a post-deployment history dated in June 2003, the Veteran reported that he felt tired after sleeping.  None of the other service treatment records generated during the Veteran's twenty-year period of active duty shows evidence of complaints or treatment related to fatigue or a sleep disorder.  The initial diagnosis of sleep apnea was made in February 2009, over 2 years after discharge.  

A statement from J.A.B. noted that he was assigned to the Veteran's unit and that he lived with the Veteran for a period of time.  J.A.B. noted that the Veteran's snoring was so loud that his own rest was often affected.  The Veteran reported to J.A.B. that he felt tired all the time but did not know what to do about it.  

A statement from M.A.V., another fellow servicemember, indicated that he had personally observed the Veteran having difficulty breathing during sleep and that the Veteran would often sound like he was choking.  

The Veteran's wife testified that she observed the Veteran snoring and sounding as if he was choking during sleep, and that he often seemed fatigued during the day, to the point where he would doze off at inappropriate times.  She personally observed these symptoms in April 2006, shortly before the Veteran's discharge from active duty.  

The Veteran's wife and fellow servicemembers are competent to report such observations.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasizes that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience; lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  Moreover, there is nothing in the record which contradicts their assertions.  

On VA examination in February 2010, the June 2003 notation of fatigue after sleeping was noted, as were the statements from the Veteran's wife and fellow servicemembers.  However, the examiner found that he could not comment on the etiology of the Veteran's sleep apnea without resorting to speculation, because of the lack of documentation of a sleep disorder in the service treatment records. 

In an April 2011 letter from G.O., a family nurse practitioner, an opinion is provided that symptoms of sleep apnea, such as fatigue after sleeping, frequent arousal, and snoring, were observed during the Veteran's military service, as noted on the June 2003 post-deployment health history.  Although the Veteran was not diagnosed with sleep apnea until after his discharge, in G.O.'s opinion the Veteran "probably had sleep apnea during the period around 2003 and until present day."  

A grant of service connection requires a showing of current disability, disease or injury during military service, and competent evidence linking the current disability to the in-service disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see Hickson v. West, 12 Vet. App. 247 (1999).  In this case, these criteria are met.  The Veteran experienced problems with snoring and breathing while sleeping during service, he currently has sleep apnea, and a medical professional has linked the current diagnosis to the problems the Veteran had in service and since.  Although G.O. did not have the opportunity to review the claims folder in its entirety, his conclusion is consistent with the record, in particular the June 2003 notation of fatigue after sleep and the competent lay statements reflecting snoring and difficulty breathing during and since the Veteran's period of military service.  

In contrast, the February 2010 VA examiner stated that he could not come to an opinion as to the etiology of the Veteran's sleep apnea without resort to speculation because of the lack of evidence of such a disorder in the service treatment records.  This conclusion, however, does not take into account the competent and credible evidence submitted by the Veteran's wife and fellow servicemembers as to their personal observations of the Veteran's sleep difficulties.  Why the examiner did not address such lay evidence is unknown, but the salient point is that the Board will consequently give this examiner's opinion less probative value.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  With resolution of reasonable doubt in the Veteran's favor, a grant of service connection is warranted.


ORDER

Service connection for sleep apnea is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


